CHARLES CARROLL, Chief Judge.
The appellant Kaplan Jewelers, Inc., hereinafter referred to as Kaplan, held a judgment against Alan Cutler Jewelers, Inc., hereinafter referred to as Cutler, in the amount of $162,235. Cutler, operating a jewelry store, suffered loss through robbery. The appellees were Cutler’s insurers. Kaplan sued out a writ of garnishment against the insurers. The garnishees answered denying coverage. The answers were traversed. The garnishees moved for summary judgment. Affidavits and other evidentiary matter were submitted in support of and in opposition thereto. The trial court granted summary judgment in favor of the garnishees, finding absence of coverage on the policies. The plaintiff Kaplan appealed, and the judgment debtor Cutler filed a joinder of appeal. The existence or absence of coverage depended upon determination of issues relating to alleged misrepresentations by the insured and as to whether appropriate and adequate inventories had been maintained by the insured, and an issue relating to waiver. We are impelled to agree with the contention of appellants that the evidence submitted bearing on those issues was in conflict. We hold, therefore, that this case presented genuine triable issues which could not properly be resolved on motion for summary judgment. Moreover, it was brought out that there are pending actions by the insured against the several insurance companies to recover on the policies, in which *306issues mentioned above may be material and involved.
Accordingly, the judgment is reversed and the cause is remanded for further proceedings.